[exhibit103-form147_716ba001.jpg]
DocuSign Envelope ID: E7C3AEA6-A740-4BF5-BA8D-743B58722B0E U.S. Small Business
Administration NOTE SBA Loan # 7054927105 SBA Loan Name Paycheck Protection
Program Loan Date 4/14/2020 Loan Amount 2,187,140.00 Interest Rate 1.0% Borrower
CUMBERLAND PHARMACEUTICALS INC. Operating Company Lender Pinnacle Bank 1.
PROMISE TO PAY: In return for the Loan, Borrower promises to pay to the order of
Lender the amount of Two Million, One Hundred And Eighty-Seven Thousand, One
Hundred And Forty and 00/100 Dollars Dollars, interest on the unpaid principal
balance, and all other amounts required by this Note. 2. DEFINITIONS:
"Collateral" means any property taken as security for payment of this Note or
any guarantee of this Note. "Guarantor" means each person or entity that signs a
guarantee of payment of this Note. "Loan" means the loan evidenced by this Note.
"Loan Documents" means the documents related to this loan signed by Borrower,
any Guarantor, or anyone who pledges collateral. "SBA" means the Small Business
Administration, an Agency of the United States of America. SBA Form 147
(06/03/02) Version 4.1 Page 1/7 Compliance Systems LLC 2020 ITEM 716BAL1
(93/2020) Page 1of 7 www.compliancesystems.com



--------------------------------------------------------------------------------



 
[exhibit103-form147_716ba002.jpg]
DocuSign Envelope ID: E7C3AEA6-A740-4BF5-BA8D-743B58722B0E 3. PAYMENT TERMS:
Borrower must make all payments at the place Lender designates. The payment
terms for this Note are: Maturity: This Note will mature in 2 years and 0 months
from date of Note. Repayment terms: The interest rate is 1% per year. The
interest rate may only be changed in accordance with SOP 50 10. Borrower must
pay principal and interest payments of $ $123,084.34 every month, beginning
seven months from the month this Note is dated; payments must be made on the 14
calendar day in the months they are due. Lender will apply each installment
first to pay interest accrued to the day Lender receives the payment, then to
bring principal current, then to pay any late fees, and will apply any remaining
balance to reduce principal. Loan Prepayment: Notwithstanding any provision in
this Note to the contrary: Borrower may prepay this Note. Borrower may prepay 20
percent or less of the unpaid principal balance at any time without notice. If
Borrower prepays more than 20 percent and the Loan has been sold on the
secondary market, Borrower must: a. Give Lender written notice; b. Pay all
accrued interest; and c. If this prepayment is received less than 21 days from
the date Lender receives the notice, pay an amount equal to 21 days' interest
from the date lender receives the notice, less any interest accrued during the
21 days and paid under subparagraph b., above. If Borrower does not prepay
within 30 days from the date Lender receives the notice, Borrower must give
Lender a new notice. All remaining principal and accrued interest is due and
payable 2 years and 0 months from date of Note. Late Charge: If payment on this
Note is more than 15 days late, Lender may charge Borrower a late fee of up to
5.0 % of the unpaid portion of the regularly scheduled payment. SBA Form 147
(06/03/02) Version 4.1 Page 2/7 Compliance Systems LLC 2020 ITEM 716BAL2
(93/2020) Page 2 of 7 www.compliancesystems.com



--------------------------------------------------------------------------------



 
[exhibit103-form147_716ba003.jpg]
DocuSign Envelope ID: E7C3AEA6-A740-4BF5-BA8D-743B58722B0E 4. DEFAULT: Borrower
is in default under this Note if Borrower does not make a payment when due under
this Note, or if Borrower or Operating Company: A. Fails to do anything required
by this Note and other Loan Documents; B. Defaults on any other loan with
Lender; C. Does not preserve, or account to Lender's satisfaction for, any of
the Collateral or its proceeds; D. Does not disclose, or anyone acting on their
behalf does not disclose, any material fact to Lender or SBA; E. Makes, or
anyone acting on their behalf makes, a materially false or misleading
representation to Lender or SBA; F. Defaults on any loan or agreement with
another creditor, if Lender believes the default may materially affect
Borrower's ability to pay this Note; G. Fails to pay any taxes when due; H.
Becomes the subject of a proceeding under any bankruptcy or insolvency law; I.
Has a receiver or liquidator appointed for any part of their business or
property; J. Makes an assignment for the benefit of creditors; K. Has any
adverse change in financial condition or business operation that Lender believes
may materially affect Borrower's ability to pay this Note; L. Reorganizes,
merges, consolidates, or otherwise changes ownership or business structure
without Lender's prior written consent; or M. Becomes the subject of a civil or
criminal action that Lender believes may materially affect Borrower's ability to
pay this Note. 5. LENDER'S RIGHTS IF THERE IS A DEFAULT: Without notice or
demand and without giving up any of its rights, Lender may: A. Require immediate
payment of all amounts owing under this Note; B. Collect all amounts owing from
any Borrower or Guarantor; C. File suit and obtain judgment; D. Take possession
of any Collateral; or E. Sell, lease, or otherwise dispose of, any Collateral at
public or private sale, with or without advertisement. 6. LENDER’S GENERAL
POWERS: Without notice and without Borrower's consent, Lender may: A. Bid on or
buy the Collateral at its sale or the sale of another lienholder, at any price
it chooses; B. Incur expenses to collect amounts due under this Note, enforce
the terms of this Note or any other Loan Document, and preserve or dispose of
the Collateral. Among other things, the expenses may include payments for
property taxes, prior liens, insurance, appraisals, environmental remediation
costs, and reasonable attorney's fees and costs. If Lender incurs such expenses,
it may demand immediate repayment from Borrower or add the expenses to the
principal balance; C. Release anyone obligated to pay this Note; D. Compromise,
release, renew, extend or substitute any of the Collateral; and E. Take any
action necessary to protect the Collateral or collect amounts owing on this
Note. SBA Form 147 (06/03/02) Version 4.1 Page 3/7 Compliance Systems LLC 2020
ITEM 716BAL3 (93/2020) Page 3 of 7 www.compliancesystems.com



--------------------------------------------------------------------------------



 
[exhibit103-form147_716ba004.jpg]
DocuSign Envelope ID: E7C3AEA6-A740-4BF5-BA8D-743B58722B0E 7. WHEN FEDERAL LAW
APPLIES: When SBA is the holder, this Note will be interpreted and enforced
under federal law, including SBA regulations. Lender or SBA may use state or
local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, SBA does not
waive any federal immunity from state or local control, penalty, tax, or
liability. As to this Note, Borrower may not claim or assert against SBA any
local or state law to deny any obligation, defeat any claim of SBA, or preempt
federal law. 8. SUCCESSORS AND ASSIGNS: Under this Note, Borrower and Operating
Company include the successors of each, and Lender includes its successors and
assigns. 9. GENERAL PROVISIONS: A. All individuals and entities signing this
Note are jointly and severally liable. B. Borrower waives all suretyship
defenses. C. Borrower must sign all documents necessary at any time to comply
with the Loan Documents and to enable Lender to acquire, perfect, or maintain
Lender's liens on Collateral. D. Lender may exercise any of its rights
separately or together, as many times and in any order it chooses. Lender may
delay or forgo enforcing any of its rights without giving up any of them. E.
Borrower may not use an oral statement of Lender or SBA to contradict or alter
the written terms of this Note. F. If any part of this Note is unenforceable,
all other parts remain in effect. G. To the extent allowed by law, Borrower
waives all demands and notices in connection with this Note, including
presentment, demand, protest, and notice of dishonor. Borrower also waives any
defenses based upon any claim that Lender did not obtain any guarantee; did not
obtain, perfect, or maintain a lien upon Collateral; impaired Collateral; or did
not obtain the fair market value of Collateral at a sale. SBA Form 147
(06/03/02) Version 4.1 Page 4/7 Compliance Systems LLC 2020 ITEM 716BAL4
(93/2020) Page 4 of 7 www.compliancesystems.com



--------------------------------------------------------------------------------



 
[exhibit103-form147_716ba005.jpg]
DocuSign Envelope ID: E7C3AEA6-A740-4BF5-BA8D-743B58722B0E 10. STATE-SPECIFIC
PROVISIONS: The following provision applies when a borrower is a resident of
WISCONSIN: Each Borrower who is married represents that this obligation is
incurred in the interest of his or her marriage or family. The following
Confession of Judgment provision applies when a borrower is a resident of
DELAWARE: WARRANT OF ATTORNEY/CONFESSION OF JUDGMENT. In addition to any other
remedies Lender may possess, Borrower knowingly, voluntarily and intentionally
authorizes any attorney to appear on behalf of Borrower, from time to time, in
any court of record possessing jurisdiction over this Note and to waive issuance
and service of process and to confess judgment in favor of Lender against
Borrower, for the unpaid principal, accrued interest, accrued charges,
reasonable attorney fees and court costs and such other amount due under this
Note. The following Confession of Judgment provision applies when a borrower is
a resident of MARYLAND: WARRANT OF ATTORNEY/CONFESSION OF JUDGMENT. Borrower
authorizes an attorney to appear in a court of record and confess judgment,
without process, against Borrower in favor of Lender for all indebtedness owed
in connection with the loan, including but not limited to service charges, other
charges and reasonable attorney's fees. The following Confession of Judgment
provision applies when a borrower is a resident of OHIO: WARRANT OF
ATTORNEY/CONFESSION OF JUDGMENT. In addition to any other remedies Lender may
possess, Borrower knowingly, voluntarily and intentionally authorizes any
attorney to appear on behalf of Borrower, from time to time, in any court of
record possessing jurisdiction over this Note and to waive issuance and service
of process and to confess judgment in favor of Lender against Borrower, for the
unpaid principal, accrued interest, accrued charges, reasonable attorney fees
and court costs and such other amount due under this Note. WARNING: BY SIGNING
THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL. IF YOU DO NOT PAY
ON TIME, A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR PRIOR KNOWLEDGE
AND THE POWERS OF THE COURT CAN BE USED TO COLLECT FROM YOU REGARDLESS OF ANY
CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED GOODS, FAULTY
GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT OR ANY OTHER CAUSE. The
following Confession of Judgment provision applies when a borrower is a resident
of PENNSYLVANIA: WARRANT OF ATTORNEY/CONFESSION OF JUDGMENT. Borrower
irrevocably authorizes and empowers the prothonotary, any attorney or any clerk
of any court of record, upon default, to appear for and confess judgment against
Borrower for such sums as are due and/or may become due under this Note
including costs of suit, without stay of execution, and for attorney's fees and
costs as set forth in this Note and knowingly, voluntarily and intentionally
waives any and all rights Borrower may have to notice and hearing under the
state and federal laws prior to entry of a judgment. To the extent permitted by
law, Borrower releases all errors in such proceedings. If a copy of this Note,
verified by or on behalf of the holder shall have been filed in such action, it
shall not be necessary to file the original Note as a warrant of attorney. The
authority and power to appear for and confess judgment against Borrower shall
not be exhausted by the initial exercise thereof and may be exercised as often
as the holder shall find it necessary and desirable and this Note shall be a
sufficient warrant for such authority and power. The following Confession of
Judgment provision applies when a borrower is a resident of VIRGINIA: IMPORTANT
NOTICE: THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH
CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE
CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE. WARRANT OF
ATTORNEY/CONFESSION OF JUDGMENT. In addition to any other remedies Lender may
possess, Borrower knowingly, voluntarily and intentionally authorizes to appear
on behalf of Borrower, from time to time, in the District Court of Alexandria,
Virginia and to waive issuance and service of process and to confess judgment in
favor of Lender against Borrower, for the unpaid principal, accrued interest,
accrued charges, reasonable attorney fees and court costs and such other amount
due under this Note. The following Oral Agreements Disclaimer provision applies
when the borrower is a resident of MISSOURI: Oral or unexecuted agreements or
commitments to loan money, extend credit or to forbear from enforcing repayment
of a debt including promises to extend or renew such debt are not enforceable,
regardless of the legal theory upon which it is based that is in any way related
to the credit agreement. To protect you (Borrowers(s)) and us (Creditor) from
misunderstanding or disappointment, any agreements we reach covering such
matters are contained in this writing, which is the complete and exclusive
statement of the agreement between us, except as we may later agree in writing
to modify it. SBA Form 147 (06/03/02) Version 4.1 Page 5/7 Compliance Systems
LLC 2020 ITEM 716BAL5 (93/2020) Page 5 of 7 www.compliancesystems.com



--------------------------------------------------------------------------------



 
[exhibit103-form147_716ba006.jpg]
DocuSign Envelope ID: E7C3AEA6-A740-4BF5-BA8D-743B58722B0E 10. STATE-SPECIFIC
PROVISIONS (CONTINUED): The following Oral Agreements Disclaimer provision
applies when the borrower is a resident of OREGON: UNDER OREGON LAW, MOST
AGREEMENTS, PROMISES AND COMMITMENTS MADE BY [BENEFICIARY]/ US CONCERNING LOANS
AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY, OR HOUSEHOLD
PURPOSES OR SECURED SOLELY BY GRANTOR'S/ BORROWER'S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY [AN AUTHORIZED REPRESENTATIVE OF
BENEFICIARY]/US TO BE ENFORCEABLE. The following Oral Agreements Disclaimer
provision applies when the borrower is a resident of WASHINGTON: Oral agreements
or oral commitments to loan money, extend credit, or to forbear from enforcing
repayment of a debt are not enforceable under Washington law. The following
provision applies when the borrower is a resident of ALASKA: The Mortgagor or
Trustor (Borrower) is personally obligated and fully liable for the amount due
under the Note. The Mortgagee or Beneficiary (Lender) has the right to sue on
the Note and obtain a personal judgment against the Mortgagor or Trustor for the
satisfaction of the amount due under the Note either before or after a judicial
foreclosure of the Mortgage or Deed of Trust as under AS 09.45.170-09.45.220.
The following Oral Agreements Disclaimer provision applies when the borrower is
a resident of IOWA: IMPORTANT: READ BEFORE SIGNING. The terms of this agreement
should be read carefully because only those terms in writing are enforceable. No
other terms or oral promises not contained in this written contract may be
legally enforced. You may change the terms of this agreement only by another
written agreement. The following Oral Agreements Disclaimer provision applies
when the borrower is a resident of UTAH: This is a final expression of the
agreement between the creditor and debtor and the written agreement may not be
contradicted by evidence of any alleged oral agreement. SBA Form 147 (06/03/02)
Version 4.1 Page 6/7 Compliance Systems LLC 2020 ITEM 716BAL6 (93/2020) Page 6
of 7 www.compliancesystems.com



--------------------------------------------------------------------------------



 
[exhibit103-form147_716ba007.jpg]
DocuSign Envelope ID: E7C3AEA6-A740-4BF5-BA8D-743B58722B0E 11. BORROWER'S
NAME(S) AND SIGNATURE(S): By signing below, each individual or entity becomes
obligated under this Note as Borrower. 4/14/2020
______________________________________________________________
_______________________________ Signature of Authorized Representative of
Borrower/Borrower Date A. J. KAZIMI
______________________________________________________________
_CEO______________________________ Name of Authorized Representative of Borrower
Title SBA Form 147 (06/03/02) Version 4.1 Page 7/7 Compliance Systems LLC 2020
ITEM 716BAL7 (93/2020) Page 7 of 7 www.compliancesystems.com



--------------------------------------------------------------------------------



 